Citation Nr: 1727959	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-21 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for manifestations of an undiagnosed illness, to include headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain 

2. Entitlement to service connection for asbestosis, claimed as lung condition.

3. Entitlement to service connection for a sleep disorder.

4. Entitlement to service connection for adenoid cystic carcinoma of the left hard palate.

5. Entitlement to service connection for a right knee disability, claimed as secondary to a service-connected left knee disability.

6. Entitlement to service connection for a right ankle disability, claimed as secondary to a service-connected left knee disability.

7. Entitlement to service connection for a right foot disability, claimed as secondary to a service-connected left knee disability.

8. Entitlement to service connection for a left ankle disability, claimed as secondary to a service-connected left knee disability.

9. Entitlement to service connection for a back disability, claimed as secondary to a service-connected left knee disability.

10. Entitlement to service connection for a disability characterized by low blood pressure.

11. Entitlement to service connection for gastrointestinal disability, claimed as stomach problems, to include irritable bowel syndrome and hiatal hernia with gastroesophageal reflux.

12. Entitlement to service connection for a skin disability, claimed as seborrheic dermatitis of scalp, xerosis of the feet, and lipoma of the left hip and epigastric area.

13. Entitlement to an increased rating for a left knee disability, currently rated as 20 percent disabling for internal knee derangement, postoperative open reduction and internal fixation of a patellar fracture, and 10 percent disabling for traumatic arthritis.

14. Entitlement to a total disability rating based on individual unemployability (TDIU).

15. Entitlement to special monthly compensation based on the need for aid and attendance or based on housebound status.

16. Entitlement to specially adapted housing.

17. Entitlement to a special home adaptation grant.

REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from December 1984 to March 1985 and active duty from August 1991 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 1993, May 2008, February 2009, May 2010, July 2010, June 2011, and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The October 1993 decision denied service connection for a right knee disability.  Although the Veteran did not submit a notice of disagreement, new evidence was received within a year and there was no determination as to whether the evidence was new and material.  The October 1993 decision therefore did not become final.  Mitchell v. McDonald, 27 Vet. App. 431 (2015); 38 C.F.R. § 3.156(b) (2016). 

The May 2008 rating decision denied entitlement to service connection for an acquired psychiatric disorder, as well as for adenoid cystic carcinoma of the left hard palate; asbestosis; manifestations of an undiagnosed illness, claimed as headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain; a skin disability, claimed as seborrheic dermatitis of scalp, xerosis of the feet, and lipoma of the left hip and epigastric area.  The decision also denied entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  The Veteran filed a timely notice of disagreement regarding the decision in June 2008, supplemented by an additional notice of disagreement in October 2008.

The February 2009 rating decision denied entitlement to service connection for fibromyalgia; chronic fatigue syndrome; and irritable bowel syndrome.  The decision also confirmed and continued the denial of service connection for manifestations of an undiagnosed illness, claimed as memory loss, dizziness, shortness of breath, and thickened saliva and denied entitlement to TDIU.  The Veteran submitted new evidence regarding these claims within one year of notice of the decision; therefore, the issues remain on appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

The May 2010 rating decision denied entitlement to specially adapted housing and a special home adaptation grant.  The Veteran filed a timely notice of disagreement regarding the decision approximately one week after the decision was issued.

The July 2010 rating decision denied entitlement to service connection for a back disability, right knee disability, right ankle disability, left ankle disability, right foot disability, low blood pressure, and a sleep disorder.  The decision confirmed and continued the denial of service connection for an acquired psychiatric disability; asbestosis; fibromyalgia; adenoid cystic carcinoma of the left hard palate; and manifestations of an undiagnosed illness, claimed as memory loss, dizziness, and joint pain.  The decision also denied an increased rating for a service-connected left knee disability and entitlement to TDIU.

The June 2011 rating decision denied entitlement to service connection for gastrointestinal disability and confirmed the prior denial of service connection for an acquired psychiatric disability, claimed as PTSD.  A February 2012 rating decision reconsidered service connection for an acquired psychiatric disability, claimed as PTSD, but confirmed the prior denial.

The Veteran appeared at a hearing before the undersigned in September 2014.

In a February 2016 decision, the Board reopened and granted entitlement to service connection for an acquired psychiatric disability (diagnosed as depression and PTSD) ; and manifestations of an undiagnosed illness, to include headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain.  At the same time, the Board denied entitlement to service connection for fibromyalgia and chronic fatigue syndrome.  

Additionally, in the February 2016 decision, the Board reopened the underlying claims for entitlement to service connection for a gastrointestinal disability, claimed as stomach problems, to include hiatal hernia with gastroesophageal reflux; and a skin disability, claimed as seborrheic dermatitis of scalp, xerosis of the feet, and lipoma of the left hip and epigastric area.  

The Board remanded the following issues for further development: entitlement to an increased rating for a left knee disability; entitlement to service connection for a sleep disorder, adenoid cystic carcinoma of the left hard palate, a gastrointestinal disability to include irritable bowel syndrome, a right knee disability, a right foot, a bilateral ankle disability, a back disability, low blood pressure, a skin disability, and asbestosis; entitlement to TDIU; entitlement to special monthly compensation based on the need for aid and attendance or based on housebound status; entitlement to specially adapted housing; and entitlement to a special home adaptation grant

Service connection for irritable bowel syndrome is related to the service connection claim for a gastrointestinal disability and is addressed in conjunction with that claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009), (disability claim includes any disorder that is reasonably encompassed by the claimant's reported symptomatology).  

The issues of entitlement to service connection for asbestosis, a sleep disorder, adenoid cystic carcinoma of the left hard palate, and bilateral ankle, right foot, low back, gastrointestinal, and skin disabilities; as well as increased ratings for left knee disabilities, entitlement to TDIU; entitlement to special monthly compensation based on the need for aid and attendance or based on housebound status; entitlement to specially adapted housing; and entitlement to a special home adaptation grant are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Entitlement to service connection for manifestations of an undiagnosed illness, to include headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain, was granted by the Board in February 2016.

2. The Veteran has current asbestosis as the result of in-service asbestos exposure.

3. The Veteran has a right knee disability that is caused by an in-service injury.  

3. The Veteran does not have a current disability manifested by chronic low blood pressure that is the result of a disease or injury in service.


CONCLUSIONS OF LAW

1. The claim of service connection for manifestations of an undiagnosed illness, to include headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain, is moot.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).

2. The criteria for entitlement to service connection for asbestosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(2016).

3. The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4. The criteria for service connection for a disability characterized by low blood pressure have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria and Analysis

A.  Dismissed

The issue of entitlement to service connection for manifestations of an undiagnosed illness, to include headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain, must be dismissed as moot. 

The Board's February 2016, decision granted entitlement to service connection for these claimed disabilities.  In a July 2016 supplemental statement of the case (SSOC), the RO purported to continue to deny the claim.  The same appeal was then returned to the Board for further appellate disposition.  As the appeal has already been granted, however, there remains no claim over which the Board may exercise jurisdiction.  See 38 U.S.C.A. § § 7104, 7105; see also, e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

For these reasons, the issue is dismissed as moot.

B. Service Connection

Service connection is warranted where the evidence establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In order to establish service connection, the evidence must show (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed Cir. 2009).

Service connection may be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, arthritis (i.e., degenerative joint disease), and cardiovascular-renal disease, to include hypertension, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §  3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

i.  Asbestosis

The Veteran reported exposure to asbestos in the military at his work site cleaning buildings and equipment, including vehicles, particularly while performing his duties as a Material Storage and Handling Specialist with no reported history of exposure pre or post service.  His DD Form 214s includes a military occupational specialty of Material Storage and Handling Specialist.  

As to claims of service connection for asbestosis or other asbestos-related diseases, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular).  The information and instructions from the DVB Circular were included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions regarding asbestos exposure were amended.  The new M21-1 guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 3, 1997). 

The applicable section of Manual M21-1 also notes that some of the major occupations involving exposure to asbestos include servicing of friction products such as clutch facings and brake linings, and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  Furthermore, it was revealed that many of these shipyard workers had only recently come to medical attention because the latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  See Department of Veterans Affairs, Veteran's Benefits Administration, Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

Regarding the claim seeking service connection for asbestosis (claimed as lung condition), in the prior February 2016 remand, the Board noted that the June 2010 VA examiner indicated there was no evidence of abnormal chest x-rays in the Veteran's case without addressing positive evidence associated with the Veteran's claims file.  More specifically, an October 2008 VA CT thorax with IV contrast performed by a VA radiologist revealed pleural thickening posteriorly in the left upper hemithorax with some associated calcification.  The VA radiologist indicated these changes may be consistent with asbestosis.  After finding that the June 2010 examination report was inadequate, the Board remanded the claim for a new VA examination.  The Veteran was afforded a VA respiratory conditions DBQ examination in April 2016.  Similarly, another April 2016 examination report is also inadequate.  The examiner reported the 2008 CT and radiologist findings as, "thought not pathopneumonic of asbestosis, and could relate [to asbestosis]."  However, the examiner found that there was no evidence of asbestosis, including on April 2016 chest x-ray and high resolution CT of the chest and did not provide any further opinion on the matter.  

In February 2017, the Veteran's representative contended that the VA examiner failed to review the medical records from the Medical Clinic of Mississippi establishing that Veteran has been exposed to asbestos and diagnosed with asbestosis.  See also September 2010 treatment records from the Medical Clinic of Mississippi.  

April 2007 treatment records from SHARP Family Care Center note a history of asbestos exposure.  The Veteran underwent a CT of the chest at Whitehall County General Hospital, which revealed granulomatous calcification located in the left hilum compatible with previous granulomatous exposure.  There was some minimal scarring posteriorly in the left lung along the pleural surface.  A subsequent record from SHARP Family Care Center indicated that the Veteran was seen for a follow-up regarding the results of his CT scan an assessment of pleural plaques and asbestosis was provided.  A January 2010 chest X-ray noted faint pleural based calcifications projected over the left upper lung fields, unchanged from April 2007. 

There is some uncertainty as to the Veteran's in-service exposure to asbestos and the current diagnosis of asbestosis.  The evidence on these questions is in relative equipoise.  Reasonable doubt is resolved in the Veteran's favor and service connection is granted.

Right knee

The first element of service connection is established by such diagnoses as right knee degenerative joint disease and arthralgia.  See September 1997 and May and September 1999 VA examination reports as well as February 2012 VA treatment records.  

Arthritis of the lumbar spine was not explicitly diagnosed during service, or degenerative changes were identified within the applicable presumptive period.  See 38 C.F.R. § 3.307(a)(3).  The record contains credible evidence of continuity of symptomatology related to arthritis of the right knee during and since the Veteran's discharge from service.

Service treatment records reflect that the Veteran injured his left knee in November 1991 while loading and jumping down from a truck in Saudi Arabia.  After he returned to the states, he was to complete active duty to seek medical attention.  See January 1992 DA Form 2173, Statement of Medical Examination and Duty Status.  Treatment records associated with the Veteran's service with the Mississippi National Guard included Medical Evaluation Board proceedings and a November 1992 evaluation regarding the Veteran's left knee injury in November 1991.  On examination, there was synovitis at the inferior aspect of the patella, bilaterally.   

On December 1992 VA Joints examination, the examiner noted that the Veteran walked with a limp favoring his left side.  An X-ray revealed minimal degenerative arthritic changes.  

On June 1993 VA joints examination, the Veteran had complaints of right knee pain.  He was diagnosed with traumatic arthritis of the left knee with impaired range of motion with subjective features suggesting a postural strain of the hips and right knee.  

On a treatment record from Keesler Air Force Base, dated June 15, 1993, Dr. M. Seibel noted that the Veteran might have been developing symptoms in his right knee because of increased demands required of it.

On May 1995 VA joints examination, there was swelling in the right knee, laterally.  The Veteran was diagnosed with recurrent right knee pain with an uncertain etiology.   

Treatment records from Dr. D. K. Goel dated in July 1995 note that the Veteran was a Gulf War Veteran and since his return had had multiple problems and developed arthritis and pain in the right knee.  Dr. D.K. Goel specifically noted that the Veteran had been having trouble with the knees since 1991.  In September 1995, he had continued complaints of generalized pain and restriction of mobility in his lower extremities.  A July 1996 record noted that the Veteran continued to have arthritis symptoms in his lower extremities.  

On September 1997 VA joints examination, the examiner noted the Veteran's left leg injury in service from jumping off of a troop carrier resulting in arthroscopic surgery at Keesler Air Force Base in 1992 due to a torn cartilage.  The Veteran had complaints of severe left knee pain with also pain and swelling in his right knee.  An examination of the right knee revealed mild crepitus during passive range of motion.  He was diagnosed with degenerative joint disease of both knees.  The examiner opined that the Veteran's service-connected injury had aggravated the pre-existing left knee condition and was also aggravating the right knee. 

On May 1999 VA joint examination, the Veteran had complaints of pain and swelling in his right knee.  The diagnosis was degenerative joint disease of both knees.  

On September 1999 VA joints examination, the examiner referenced his prior May 1999 VA examination and reported that a bone scan in 1998 was within normal limits except with increased activity in both knees, which was thought to be due to traumatic or degenerative changes.  The Veteran was again diagnosed with degenerative joint disease of both knees.  

On June 2010 VA examination, the examiner determined that it was not likely that the Veteran's  right knee disability, among other things, was proximately due to or aggravated by his service-connected left knee disability.  The examiner referenced an article from the Journal of Bone and Joint Surgery indicating that there was no hard data to suggest favoring one leg adversely affects the other as the primary basis for his rationale.  The examiner did not provide an opinion regarding direct service connection and merely noted that the Veteran's service treatment records were negative for the claimed conditions.  In an April 2016 addendum, the examiner provided the citation to the referenced article (Harrington, Ian J, Harris, W. Robert, "Can `favouring' one leg damage the other?", J Bone Joint Surg. (Br); 76-B:519-20, 1994).  

While the article referenced by the June 2010 VA examiner holds some probative value as it speaks to general medical principles that there was no hard data to suggest favoring one leg adversely affects the other, the June 2010 VA examiner did not appear to consider the Veteran's pertinent medical history, including the findings of the June 1993 and October 1997 VA joints examiners' opinions indicating, that in the Veteran's case, the in-service left knee injury aggravated his right knee.  Additionally, the medical evidence of record documented degenerative changes in the right knee within the first post service year along with continuous complaints of right knee pain. 

The Board concludes that the evidence is, at least, in relative equipoise on the question of whether the right knee disability is secondary to the in-service left knee injury.  Resolving reasonable doubt in his favor, the criteria for service connection for a right knee disability are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

ii. Low Blood Pressure

VA compensation may be awarded for a current disability; a current disability is shown if it is present proximate to the date of claim.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  

The Veteran's service treatment records were negative for any complaints, treatment, or diagnoses relating to low blood pressure.  On the January 1992 separation examination, his blood pressure was recorded as 139/68.   Also, there was no evidence showing manifestation of low blood pressure within the presumptive time period following military discharge.

A patient summary from Quality Care Internal Medicine of North America, Inc., included a report of hypotension on April 2009.   This was reported on a problem list without any further information or context.  Blood pressure readings were also not associated with the record.  VA treatment records dated in May 2009, include blood pressure readings ranging from 138/79 to 138/73 and do not report hypotension.

Additional VA and private treatment records during the pendency of the claim do not include any reference to low blood pressure or hypotension.  

On April 2016 VA hypertension DBQ, on review of the evidence and examination of the Veteran, the examiner found that the Veteran does not now have or has never been diagnosed with hypertension or isolated systolic hypertension.  The examiner noted that the Veteran was treated for oral cancer in 2005.  While under treatment, his appetite was poor and he was noted to have transient borderline low blood pressures in the 100 mm HG systolic range.  This cleared after he recovered from the treatment and has basically had no further difficulty in this regard.  This occurred well after his active military service.  His current blood pressure readings were 120/90, 110/90, and 110/90 with an average of 113/90.  The examiner reported that there was no history of hypotension while on active duty and no history of ongoing hypotension.  Therefore, the examiner opined, that it was less likely than not that Veteran's active service either caused or aggravated the hypotension.  The examiner reported that the Veteran's blood pressure readings were normal.  

During his September 2014 hearing, the Veteran reported that while he was at VA for treatment in 2006, he was told that he had low blood pressure and this was the first time he had this issue.  He indicated that he was prescribed medication at that time.  

While the Veteran is competent to report being told that he had low blood pressure, he has not reported any evidence of low blood pressure proximate to the date of his March 2009 claim for service connection.  The most recent reports of hypotension were in 2005 or 2006, years before the current claim.

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, because the evidence does not show a current chronic low blood pressure-related disability during the pendency of this claim, service connection is not warranted.


ORDER

Entitlement to service connection for manifestations of an undiagnosed illness, to include headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain, having previously been granted, the appeal is dismissed as moot.

Entitlement to service connection for asbestosis is granted.

Entitlement to service connection for a right knee disability is granted.  

Entitlement to service connection for a disability characterized by low blood pressure is denied.


REMAND

The Veteran seeks service connection for adenoid cystic carcinoma of the left hard palate.  Although the Veteran has alleged that his cancer was related to exposure to depleted uranium, he has also asserted that this disability is the result of exposure to asbestos.  Although Dr. G.E. Laramore opined, in June 2007, that the Veteran's adenoid cystic carcinoma of the palate was not secondary to asbestos exposure as the only tumor strongly associated with asbestos exposure is mesothelioma (which the veteran did not have); VA's Manual 21-1MR, acknowledges that exposure to asbestosis can cause cancers or tumors other than mesothelioma.   

The Veteran was afforded a VA general medical examination, in June 2010, in which the examiner found that the Veteran's asbestos exposure was tenuous at best because there were no abnormal chest x-rays and that the Veteran appeared to be looking for some risk factor that led to the development to his cancer.  As mentioned above, the record does reflect abnormal chest x-rays and an opinion has not been obtained as to whether or not the Veteran's adenoid cystic carcinoma of the left hard palate is as likely as not related to the Veteran's service, to include any asbestos exposure therein.  Thus an additional medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes to provide an examination, it must provide an examination that is adequate for rating purposes), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In February 2016, the Board remanded the claim for service connection for gastrointestinal issues in order to provide a VA examination.  The Veteran was afforded a new examination in April 2016, in which the examiner remarked that he did not find a listing of gastroesophageal reflux disease (GERD) or treatment of such in the service treatment records.  The examiner concluded that there was no evidence that the Veteran's active military service either caused or aggravated his GERD.  However, within a few months of his discharge, on November 1992 VA general medical examination, he was diagnosed with lower abdominal pain of unknown etiology.  The examiner also failed to address whether the Veteran had a current gastrointestinal disability that was proximately due to or aggravated by his service-connected disabilities.  The Board is required to remand this issue to insure compliance with the remand instructions.  See Stegall, supra.   Additionally, the examiner added that there was no history of irritable bowel syndrome or hiatal hernia; however, a review of the VA treatment records shows that the Veteran was diagnosed with mild esophagitis and sliding hiatal hernia in August 1994 after undergoing an esophagogastroduodenoscopy for his gastroesophageal reflux with an abnormal upper GI.  He also had complaints of mild gastritis.  VA treatment records, including a February 2012 record included helicobacter pylori (H. Pylori) infection as an active problem.  Therefore, the Board finds that this medical opinion is inadequate.  

On the April 2016 VA sleep apnea DBQ, the examiner opined that it was less likely than not that the Veteran had obstructive sleep apnea that was related, to or aggravated by, his military service.  The examiner found that the Veteran did not have sleep apnea, but rather had insomnia.  However, the examiner did not provide an opinion as to whether insomnia was  related to service or caused or aggravated by a service-connected condition as was instructed in the February 2016 remand directives.  See Stegall, supra.

Although the Veteran was afforded a VA examination in April 2016 for his skin disability, the examiner merely concluded that it was less likely than not that the seborrheic dermatitis, xerosis of feet (actually tinea pedis as determined today), and lipoma of his left hip were caused by or a result of the Veteran's active service, neither primarily or secondarily.  Although, the examiner reasoned that there was a lack of supporting evidence in his service treatment records and the Veteran, himself, stated that the condition began after service, the examiner did not consider whether the Veteran had a current skin disability that was caused or aggravated by his service connected conditions as was instructed in the Board remand.  See Stegall, supra.

In light of the decision above granting service connection for a right knee disability, a new opinion is necessary to determine whether the bilateral ankle, right foot, and low back disabilities are caused or aggravated by any service connected disabilities, including the newly service connected right knee disability as well as due to an undiagnosed illness or other chronic qualifying disability.  On May 1995 VA joints examination, he was diagnosed with recurrent ankle pain with an uncertain etiology.  Treatment records from Dr. D. K. Goel dated in July through 1995 note that the Veteran was a Gulf War Veteran and since his return had multiple problems and developed arthritis and pain as well as stiffness in both ankles.  In September 1995, he had continued complaints of generalized pain and restriction of mobility in his back and lower extremities.  A July 1996 record noted that the Veteran continued to have arthritis symptoms in his lower extremities.  

The Veteran was afforded a VA knee and lower leg conditions examination in April 2016; however, the examination does not comply with 38 C.F.R. § 4.59.  In this regard, the VA examination report did not include range of motion testing on both active and passive motion, in weight-bearing and non-weight-bearing, as required by 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016); cf. Vilfranc v. McDonald, 28 Vet. App. 357 (2017) (indicating that the provisions of 38 C.F.R. § 4.59 were inapplicable where the disability is rated at a compensable level).

The Veteran's claims of entitlement to TDIU, special monthly compensation based on the need for aid and attendance or based on housebound status, specially adapted housing, and a special home adaptation grant are inextricably intertwined with the other issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the Veteran's April 2016 VA sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx DBQ examination.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the April 2016 VA examiner is not available, the claims file should be provided to another medical professional to render the needed opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions. 

After reviewing the record, the examiner should opine whether:  

a) It is at least as likely as not ( a 50 percent probability or greater) that the Veteran's adenoid cystic carcinoma of the left hard palate began during service, or is otherwise etiologically related to service, to include any asbestos exposure during service

The examiner should provide reasons in support of any opinions proffered, and should reconcile his or her opinion with the other medical evidence of record.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion is not possible.

5. Return the claims file to the VA examiner who conducted the Veteran's April 2016 VA esophageal conditions examination.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the April 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions. 

After reviewing the record, the examiner should:  

a) Identify all current gastrointestinal disabilities, to include H. pylori infection, irritable bowel syndrome, hiatal hernia, and gastroesophageal reflux;

b) Opine whether it is at least as likely as not ( a 50 percent probability or greater) that the Veteran's gastrointestinal disabilities (if any, including include hiatal hernia with gastroesophageal reflux or irritable bowel syndrome) began during service, or is otherwise etiologically related to service; and

c) Is it at least as likely as not that the Veteran's current gastrointestinal disabilities (if any, including hiatal hernia with gastroesophageal reflux or irritable bowel syndrome) is caused or aggravated (permanently worsened beyond the natural course) by his service-connected disabilities, including an undiagnosed illness?

The examiner must consider November 1992 VA general medical examination diagnosing the Veteran with lower abdominal pain of unknown etiology; VA treatment records dated in August 1994 documenting complaints of gastritis and showing a diagnosis of mild esophagitis and sliding hiatal hernia in August 1994 after undergoing an esophagogastroduodenoscopy for his gastroesophageal reflux with an abnormal upper GI; and dated in October 2002 showing that the Veteran underwent a ventral hernia repair. 

The examiner should provide reasons for these opinions.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion is not possible

6. Return the claims file to the VA examiner who conducted the April 2016 VA sleep apnea DBQ examination.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the April 2016 VA sleep apnea examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions. 

After reviewing the record, the examiner should opine:  

a) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's insomnia began during service, or is otherwise etiologically related to service; and

b) Whether it is at least as likely as not that the Veteran's current insomnia is caused or aggravated (permanently worsened beyond the natural course) by his service-connected disabilities, including an undiagnosed illness?

The examiner should provide reasons for these opinions.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion is not possible.

7. Return the claims file to the VA examiner who conducted the Veteran's April 2016 VA skin diseases examination.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the April 2016 VA skin diseases examiner is not available, the claims file should be provided to another medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions. 

The examiner should opine whether it at least as likely as not (a 50 percent probability or greater) that the current skin disability, claimed as seborrheic dermatitis of scalp, xerosis of the feet (diagnosed as tinea pedis on April 2016 VA examination), and lipoma of the left hip and epigastric area is caused or aggravated (permanently worsened beyond the natural course) by his service-connected disabilities, including an undiagnosed illness?

The examiner should provide reasons for  any opinions.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion is not possible.  

8. Schedule the Veteran for a VA examination to determine whether any current back, ankle, or right foot disabilities are the result of an injury or disease in service or related to any service-connected conditions.  The examiner should note in the examination report that the claims file and Remand have been reviewed.  All appropriate tests or studies should be accomplished, and all clinical finding should be reported in detail.

After reviewing the record, the examiner should:  

a) Identify all back, ankle, and right foot disabilities present at any time during the appeal, even if not shown on the current examination;

b) Opine whether it is at least as likely as not ( a 50 percent probability or greater) that any current  back, bilateral ankle, and right foot disabilities began during service, or is otherwise etiologically related to service; and

c) Whether it is at least as likely as not that any current back, ankle, or right foot disability is caused or aggravated (permanently worsened beyond the natural course) by his service-connected disabilities, including bilateral knee disabilities; 

d) Or represent  an undiagnosed illness or a chronic multisymptom illness of poorly understood etiology?

The examiner must consider May 1995 VA joints examination documenting recurrent ankle pain with an uncertain etiology; and treatment records from Dr. D. K. Goel dated in July 1995through July 1996 noting that the Veteran was a Gulf War Veteran and since his return had developed arthritis and pain as well as stiffness in both ankles and had continued complaints of generalized pain and restriction of mobility in his back and lower extremities.

The examiner should provide reasons for  any opinions.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion is not possible.  

9. The Veteran should be afforded a VA examination to determine the current severity of the service-connected left knee disabilities. 

The examiner must review the claims file, to include a copy of this Remand.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner should note the extent of any additional limitation of knee motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any of those factors.  These determinations are required by VA regulations as interpreted by courts.

The examiner should record the Veteran's reports of limitation during flare-ups; and state whether these reports are consistent with the extent of disability found on the examination.

The knee joints should be tested for pain on both active and passive range of motion in weight bearing and non-weight bearing.  If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that all testing under each condition was performed.

All opinions should be accompanied by supporting reasons.

10. Once the foregoing development has been completed and all service-connected disabilities have been rated, readjudicate the issues of entitlement to TDIU, special monthly compensation based on the need for aid and attendance or based on housebound status, specially adapted housing, and a special home adaptation grant.

11. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


